Citation Nr: 0810982	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
March 1970.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Action Ribbon.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for PTSD, for failure to 
submit new and material evidence.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 1998 rating decision, the RO denied reopening 
the veteran's claim for service connection for PTSD, as no 
new and material evidence had been submitted to reopen the 
claim.  Although notified of the denial, the veteran did not 
initiate an appeal.

3.  Some of the new evidence associated with the claims file 
since the June 1998 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.
CONCLUSIONS OF LAW

1.  The RO's June 1998 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  As evidence received since the RO's June 1998 denial is 
new and material, the veteran's claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for PTSD was received in October 2003.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in December 2003 and in June 2004.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
August 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the December 2003 and June 2004 VCAA notice 
letters shows the RO and AMC identified the basis for the 
denial in the prior decision and provided notice that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection for PTSD that were found insufficient in the 
previous denial.  The Board finds the notice requirements 
pertinent to the issue on appeal addressed in this decision 
have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment and personnel records, private treatment 
records, and all relevant VA treatment records pertaining to 
his claimed disability have been obtained and associated with 
his claims file.  He has also been provided with VA medical 
examinations to address the nature and etiology of his 
claimed PTSD disability.  Furthermore, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

The veteran initially filed a claim for service connection 
for delayed stress in October 1984.

The Board notes that the first requirement for service 
connection for PTSD is a medical diagnosis of the condition.  
Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSM) (2007).

In a June 1985 rating decision, the RO denied the veteran's 
claim, noting that the veteran's claimed disability was not 
found in the evidence of record.  In October 1986, the Board 
denied service connection for the PTSD, as the record did not 
show the veteran had been diagnosed with PTSD.

In a March 1993 rating decision, the RO denied entitlement to 
service connection for PTSD on the basis that a January 1993 
VA medical examination concluded that the veteran did not 
have a diagnosis of PTSD.  In a May 1997 rating 
determination, the RO again informed the veteran that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD.  Thereafter, 
in a June 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for PTSD.  It was 
noted that the veteran did not cooperate with the examiner 
and left the examination during a May 1998 VA psychiatric 
examination.  Further, he failed to report for a rescheduled 
VA medical examination despite being notified of the date and 
place of the examination.  The veteran did not appeal any of 
these decisions.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

The veteran again sought to reopen his claim for service 
connection for PTSD in October 2003.  This appeal arises from 
the RO's September 2004 denial to reopen the veteran's claim 
for service connection for PTSD.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the June 1998 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the June 1998 denial 
includes statements from the veteran, service personnel 
records, VA treatment records, a March 2006 statement from a 
USMC Lieutenant General, private treatment records, a 
September 2003 VA physician statement, an August 2003 VA Form 
21-2680 (Examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance), and VA examination reports 
dated in July 1999, September 1999, July 2004, and March 
2005.  

This evidence is new in that it was not previously before 
agency decision makers at the time of the June 1998 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  

Further, the evidence is material.  The prior denials of 
service connection for PTSD were predicated on a lack of new 
and material evidence indicating a diagnosis of PTSD in the 
record.  Presently, VA outpatient treatment records dated in 
March 2003, July 2003, February 2004, and September 2004 
include impressions of depression/PTSD.  VA individual 
therapy notes dated in March 2003, April 2003, and June 2003 
list assessments and diagnoses of chronic and severe PTSD as 
well as rule out major depressive disorder.  

Thus, this new evidence is material in that it addresses the 
basis for the previous denials: a lack of a PTSD diagnosis.  
Thus, the claim must be reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; to this 
extent, the appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran is seeking service connection for PTSD.  Service 
connection was previously denied based on a lack of a 
diagnosis of PTSD.  There is indication in recent VA 
outpatient treatment records that the veteran has been 
diagnosed with PTSD, however, the basis for this diagnosis 
was never explained by the examiners.

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional. Id. at 140, 141.

The veteran alleges that his PTSD is the results of traumatic 
events in service.  He is in receipt of the Combat Action 
Ribbon, so exposure to combat is conceded. 

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for PTSD since October 2003.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has PTSD (under 
DSM-IV criteria) related to combat in 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5. After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


